number release date id office uilc cca_2010122014535444 ---------------------------- from --------------------- sent monday date pm to --------------------------- cc ------------------------------------------ subject re 5471s ------------- sec_6501 as amended by the hiring incentives to restore employment act hire publaw_111_147 stat sec_513 provides in relevant part that in the case of any information which is required to be reported to the secretary under sec_6038 the time for assessment of any_tax imposed with respect to any_tax return event or period to which such information relates shall not expire before the date which i sec_3 years after the date on which the secretary is furnished the information required to be reported the amendment applies to returns filed after date or returns filed on or before that date if the sec_6501 period determined without regard to such amendments for assessment of such taxes was not expired as of that date the hire_act amendment to sec_6501 therefore clarifies that a failure_to_file form_5471 for a particular tax_year would extend the time for the assessment of tax with respect to any_tax return to which the information relates the inclusion of tax_return in sec_6501 means the extended period applies to an entire tax_return and is not limited to adjustments to income related to the information required to be reported see technical explanation of the revenue provisions contained in senate amendment the hiring incentive to restore employment act under consideration in the senate jcx-4-10 date assuming the sec_6501 limitations_period was open as of date amended sec_6501 operates to extend the time for assessment of tax with respect to any_tax return including form sec_1040 and to which the information relates please note that sec_6501 was further amended on date to provide that if the failure to furnish the required information is due to reasonable_cause and not willful neglect the extended limitations_period only applies to the item or items related to such failure and not the entire tax_return publaw_111_226 stat sec_218 this provision is effective as if included in sec_513 of the hire_act depending on the facts this could affect the taxpayer in your case
